DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 	Claims 2, 12, 14, 18, and 24 have been cancelled.  Claims 1, 10, 11, and 13 have been amended.  Claim 25 is new.
	Claims 1, 3-11, 13, 15-17, 19-23, and 25 are pending and under examination.

2.	The objections to claims 10, 11, and 13 are withdrawn in response to the amendments filed on1/10/2022.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-11, 13, 19-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cortin et al. (Biotechnol. Prog., 2004, 20: 858-863), in view of each Petiot et al. (BMC Biotechnol., 2011, 11: 1-12), Smith et al. (BioProcess International, 2015, 13: 20-27), and Ohno et al. (Mol. Ther., 2013, 21: 185-191).
	Cortin et al. culturing a suspension of HEK293S cells in a bioreactor connected to a tangential flow perfusion hollow fiber device, wherein tangential flow perfusion culturing maintains 100% viability after 10 days in culture (claims 1, 3, 4, 7, 8, 10, 11, 13, and 21) (see Abstract; p. 858-860; p. 862, column 2, first three paragraphs).  With respect to claim 9, the hollow fiber device represents a cell retention device (i.e., the bioreactor is connected to a cell retention device) as also defined by the instant specification (see [0035]).  With respect to claims 4 and 21, Cortin et al. do not specifically teach a comparison with fed-batch culture.  However, Cortin et al. teach 100% viability after 10 days in culture and thus, such a comparison is not significant because it does not provide a novel feature over Cortin et al. 
Although Cortin et al. do not teach a chemically defined medium (claim 1), using chemically defined media to cultivate HEK293 cells was practiced in the prior art (see 
Cortin et al. and Petiot et al. do not teach producing exosomes (claims 1, 20, and 25).  However, using the tangential flow perfusion culturing method of Cortin et al. and Petiot et al. to prepare exosomes is suggested by the prior art.  For example, Cortin et al. teach that tangential flow perfusion culturing results in enhanced cell numbers at high densities as compared to the other culturing methods (see Abstract; p. 860, column 2).  Smith et al. teach that exosomes are byproducts of cell manufacturing found in the conditioned medium which is normally discarded as a waste; Smith et al. teach the necessity of isolating the exosomes from the conditioned medium for therapeutic or research purposes (see p. 20-21).  Based on the combined teachings of Cortin et al. and Smith et al., one of skill in the art would have reasonably concluded that the conditioned medium from the uninfected HEK293S cells of Cortin et al. could be used to isolate high amounts of exosomes.  Furthermore, Ohno et al. teach preparing GE11 and EGF-positive exosomes secreted from HEK293 cells genetically engineered with an expression vector encoding the GE11 peptide or EGF, wherein the exosomes could be used to deliver therapeutic let-7a miRNA to EGFR-expressing cancer cells (claim 19) (see Abstract; p. 185, column 2, third full paragraph; paragraph bridging p. 185 and 186; p. 187, paragraph bridging columns 1 and 2; paragraph bridging p. 187 and 188; p. 189, column 2, third full paragraph; p. 190, column 1, second to last paragraph).  Ohno et al. teach the need to enhance the production of therapeutic exosomes (see p. 189, column 2, second full paragraph).  Based on these teachings, one of skill in the art would have claim 1).  The exosomal preparation taught by the combined cited prior art necessarily exhibits the characteristics recited in claims 5 and 22 because all that is required to achieve such is to use the perfusion culturing method of Cortin et al., which results in enhanced cell viability as compared to the other culturing methods.  The instant specification does not teach more than this (see [0066]; [00105]; [00108]).
With respect to claims 6 and 25, the method taught by the cited prior art must necessarily result in higher amounts of exosomes as compared to fed-batch because all that is required to achieve such is to use the perfusion culturing.  The specification does not teach more than this (see Example 9). 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 3-11, 13, 15-17, 19-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cortin et al. taken with each Petiot et al., Smith et al., and .
The teachings of Cortin et al., Petiot et al., Smith et al., and Ohno et al. are applied as above for claims 1, 3-11, 13, 19-22, and 25.  Cortin et al., Petiot et al., Smith et al., and Ohno et al. do not teach exosomes overexpressing PTGFRN (claims 15-17).  Yim et al. teach efficient loading of exosomes with a protein of interest by transfecting HEK293 cells with plasmids encoding a fusion between the protein and the exosome-associated tetraspanin CD9 or CD81 (see p. 2, column 1, third paragraph and paragraph bridging columns 1 and 2; paragraph bridging p. 7 and 8).  While Yim et al. does not teach PTGFRN, Stipp et al. teach that FPRP is a highly specific CD9- and CD81-associated transmembrane protein, wherein essentially 100% of cell surface FPRP on HEK293 cells is associated with CD9 and CD81 (see Abstract).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Cortin et al., Petiot et al., Smith et al., and Ohno et al. by further overexpressing a fusion between FPRP and a protein of interest to achieve the predictable result of obtaining a composition suitable to deliver the protein of interest when the delivery of the protein of interest was needed.  As evidenced by UniProtKB, FPRP is the same as PTGFRN.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
s 1, 3-11, 13, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cortin et al. taken with each Petiot et al., Smith et al., and Ohno et al., in further view of Yeo et al. (Advanced Drug Delivery Reviews, 2013, 65: 336-341).
The teachings of Cortin et al., Petiot et al., Smith et al., and Ohno et al. are applied as above for claims 1, 3-11, 13, 19-22, and 25.  Cortin et al., Petiot et al., Smith et al., and Ohno et al. do not teach human mesenchymal stem cells (hMSCs; claim 23).  Yeo et al. teach that hMSCs are prolific producers of therapeutic exosomes and that these exosomes are also ideal for drug delivery (see Abstract; p. 338-339).  Based on these teachings, one of skill in the art would have found obvious to modify the method of Cortin et al., Petiot et al., Smith et al., and Ohno et al. by replacing the HEK293 cells with hMSCs to achieve the predictable result of obtaining therapeutic exosomes.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
7.	The arguments addressing Cortin individually are not found persuasive because the reference does not have to teach every claim limitation.

	The applicant argues that one of skill seeking to produce exosomes would try to avoid any production of virus in the culturing methods.
	This is not found persuasive for the reasons set forth in the rejection.


	This is not found persuasive.  The teachings Kim indicated by the applicant are related to spheroids having a high cell density.  However, the cited prior art teaches a suspension of non-adherent cells which do not form spheroids.  Kim teaches that culturing the cells in suspension is useful for the mass production of exosomes (see p. 435, column 1).
	
The arguments of unpredictability and lack of reasonable expectation of success are not new and were previously addressed.
	
The argument that Ohno failed to replicate the exosomal loading protocols is not found persuasive for the reasons set forth in the final Office action of 10/4/2021.

	The argument of unexpected results over fed-batch culturing is not material to the rejection because the rejection is not based on replacing fed-batch with perfusion culturing.  Cortin already teaches perfusion culturing.

	The argument that Yim, Stipp, UniProtKB, and Yeo fail to overcome the deficiencies of Cortin, Petiot, and Ohno is not found persuasive because there is no deficiency to be remedied in the combined teachings of Cortin, Petiot, and Ohno.

 8.	No claim is allowed.  No claim is free of prior art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633